Citation Nr: 1300551	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder, to include as secondary to lumbar strain with degenerative joint disease.   

2.  Entitlement to service connection for arthritis of the knees, bilaterally, to include as secondary to lumbar strain with degenerative joint disease.   

3.  Entitlement to service connection for arthritis of the right wrist, to include as secondary to lumbar strain with degenerative joint disease.   

4.  Entitlement to service connection for arthritis of the right elbow, to include as secondary to lumbar strain with degenerative joint disease.   

5.  Entitlement to service connection for arthritis of the right hip, to include as secondary to lumbar strain with degenerative joint disease.   

6.  Entitlement to service connection for arthritis of the right ankle, to include as secondary to lumbar strain with degenerative joint disease.   

7.  Entitlement to service connection for a right first metatarsophalangeal (MTP) joint disorder, to include as secondary to lumbar strain with degenerative joint disease.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to June 1969 and from December 1978 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  At such time, the Veteran submitted additional evidence and waived RO consideration of such, as well as June 2012 VA examinations.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such evidence.

In a March 2012 rating decision, the Veteran was granted service connection for degenerative disc disease of the cervical spine (claimed as arthritis of the neck) and a right shoulder strain.  Since this grant constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issues of entitlement to service connection for arthritis of the knees, arthritis of the right wrist, arthritis of the right elbow, arthritis of the right hip, arthritis of the right ankle, and a right first MTP joint disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

VA received a written statement from the Veteran in July 2012, prior to the promulgation of a decision, expressing his desire to withdraw his appeal of entitlement to service connection for arthritis of the right shoulder.   


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for arthritis of the right shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2012, prior to the promulgation of a decision, VA received a written statement from the Veteran expressing his desire to withdraw his claim of entitlement to service connection for right shoulder arthritis.  Therefore, as the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.


ORDER

The issue of entitlement to service connection for arthritis of the right shoulder is dismissed.  


REMAND

Relevant to the remaining issues on appeal, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that the record fails to reflect a current diagnosis of a number of conditions including a right wrist disorder, a right elbow disorder, a right hip disorder, and a right ankle disorder.  However, the Veteran has identified additional treatment records that may in fact reveal evidence of a current diagnosis.  Specifically, during his July 2012 hearing, the Veteran testified that he was still receiving treatment at the VA Medical Center (VAMC) in Temple, Texas.  However, the most recent treatment note of record from this facility, to include on Virtual VA, is dated August 2011.  Treatment records prepared since this time should be obtained and incorporated into the evidence of record (either physically or electronically).  The Veteran further testified that he was also receiving treatment at the Bennett Clinic located at Fort Hood, Texas. Therefore, on remand, he should be given an opportunity to identify any records relevant to his claimed disorder and, thereafter, all identified records should be obtained, to include those from the Bennett Clinic. 

The Board also finds that a remand is necessary in order afford the Veteran a VA examination so as to determine the current nature and etiology of his diagnosed bilateral knee and right great toe disorders.  In this regard, while the Veteran has been afforded VA examinations for his claimed disorders, the opinions provided with respect to the diagnosed disorders are not sufficient to permit appellate review.  In this regard, the Board notes that the Veteran only has current diagnoses of a bilateral knee and right great toe disorders.  Therefore, if the additional treatment records obtained on remand reveal the Veteran to have a diagnosis of any other claimed disorder (right wrist, right elbow, right hip or right ankle), then he should be afforded a VA examination for such disorder(s) as well.

In this regard, while the examiners opined that the Veteran's disorders were less likely than not related to military service or caused by his lumbar strain with degenerative joint disease, no opinion was offered as to whether his disorders were aggravated as a result of his service-connected lumbar spine disability.  These opinions are necessary before appellate review may proceed.  Furthermore, during his July 2012 hearing, the Veteran suggested that his disorders may be related to in-service cold exposure while serving in Germany and Colorado.  The examiner should also offer an opinion as to whether any disorder is at least as likely as not a residual of in-service cold exposure.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records from the Temple VA facility that have been prepared since August 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask him to identify any additional treatment he has received relevant to his claimed disorders.  After securing any necessary authorization from him, VA should obtain all identified treatment records, to specifically include those from the Bennett Clinic at Fort Hood, Texas.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and etiology of his claimed disorders.  Presently, this includes bilateral arthritis of the knees and a right first MTP joint disorder.  If the additional treatment records obtained on remand reveal the Veteran to have a diagnosis of any other claimed disability (right wrist, right elbow, right hip or right ankle), then he should be afforded a VA examination for such disorder(s) as well.  The Veteran's claims file and a copy of this remand must be provided to the assigned examiner for review in conjunction with this examination.  

The examiner is asked to review all of the evidence of record and perform all indicated tests and studies.  The examiner should then opine as to whether it is at least as likely as not that each diagnosed disorder is 1) due to or 2) aggravated by the Veteran's service-connected lumbar strain with degenerative joint disease.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner should also opine as to whether it is at least as likely as not that any diagnosed disorder is a result of in-service cold exposure.  The Veteran's personnel records confirm service in Colorado and Germany.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding the history of his diagnosed disorders.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


